NUMBER 13-10-00202-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: JAMES COSENTINO



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam (1)


	Relator, James Cosentino, filed a petition for writ of mandamus in the above cause
on April 9, 2010.  On April 13, 2010, the Court entered an order directing the real party in
interest, Sally Peters, to file a response to the petition for writ of mandamus. Subsequently,
the real party in interest requested and received an extension of time to file her response,
and such response was duly filed on May 3, 2010.  On May 11, 2010, relator filed a reply
to this response, and on May 12, 2010, relator further filed an "Emergency Motion for Stay
and for Injunctive Relief against Real Party in Interest."  
	The Court, having examined and fully considered the petition for writ of mandamus,
the response, and the reply thereto, is of the opinion that relator has not shown himself
entitled to the relief sought.  Accordingly, the petition for writ of mandamus and
"Emergency Motion for Stay and for Injunctive Relief" are DENIED.  See Tex. R. App. P.
52.8(a). 

								PER CURIAM


Delivered and filed the
17th day of May, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).